Title: To James Madison from Jean August Marie Chevallié, 27 August 1785
From: Chevallié, Jean August Marie
To: Madison, James


Sir
New york the 27. Augustus 1785
Me. Chevallié merchant of Rockefort, my father embarked in 1778 in the Caracter of supercargo upon the Ship le fier Roderigue belonging to Me. Caron de Beaumarchais, and treated of the Cargo with the State of Virginia. Some Contestations having been raised after wards among them, my father having manifested to Me. Caron de Beaumarchais the désire to discontinue all Connection, the latter gave him in payment of his Commission, a bill of fourty six thousand Pounds of tobacco, and a délégation of £420. Pounds hard moneys, Payable by the thrésaury of the State upon the sums that are due to him, with the intérest of these two sums from the first of July 1778 to the day of Payment.
Repeated disasters having dissipated all the hopes of tranquility wich a considérable fortune gained with infinite pain had given to my father, he resolved to send me to this continent, in order to obtain what is due to him as well by congress and the State of Virginia, as by different individuals of Philadelphia and of yorktown. Many men of Great considération espécially the Minister of the Marine, his first Secretary, the Mis. de la fayette and the Count delatoushe, knowing how little he had merited the misfortunes that oppress him, désirous to Give him a testimoney of their esteem and of their wishes, for the final arrangement of his affairs, in order to Conserve his reputation unimpaired to this day, these noblemen gave me their lettres of recommandation written with the greatest force to the french Consuls and to many members of Congress and to some men of distinction in the State of Virginia. The most flattering of them is addressed to you, Sir, by the Mis. de la fayette. I reserve to myself the honour to deliver it into your hands in about á mounth, when I intend to set out to Richmond. I shall do all that is in my power to deserve the support of your protection. It is impossible, Sir, to express the Sentiments of Gratitude, with wich I shall be penetrated, if you put it in the power of an only Son to be useful to a father he cherishes and to justify the good opinion wich has been conceived of a young man of twenty years. With the highest respect and esteem I have the honour to be Sir Very obédient and most humble Servant
Chevallié fils
